      Case 20-33233 Document 1772 Filed in TXSB on 11/11/20 Page 1 of 7




                     UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

IN RE:
     CHESAPEAKE ENERGY CORPORATION                          NO. 20-33233

                                  DEBTOR                    CHAPTER 11 (DRJ)

                                                            (Jointly Administered)

       VERIFIED STATEMENT OF WIENER, WEISS & MADISON,
           A PROFESSIONAL CORPORATION, PURSUANT TO
   RULE 2019 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE
      REGARDING REPRESENTATION OF MULTIPLE CREDITORS

      NOW      INTO     COURT       comes    WIENER,      WEISS     &     MADISON,   A

PROFESSIONAL CORPORATION (“WWM”), files this Verified Statement of Wiener,

Weiss & Madison, A Professional Corporation Pursuant to Rule 2019 of the Federal

Rules of Bankruptcy Procedure Regarding Representation of Multiple Creditors (the

“Statement”) and in support thereof respectfully represents as follows:

                                            1.

      WWM represents the following creditors in connection with the jointly

administered cases under Case No. 20-33233, styled In re Chesapeake Energy

Corporation (hereinafter sometimes collectively referred to as the “Debtors”):

                    Caddo Parish (“Caddo”)
                    Caddo Parish Commission
                    c/o Dr. Woodrow Wilson, Jr.
                    505 Travis Street, Ste. 800
                    Shreveport, LA 71101

                    Industrial Development Board of the
                    Parish of Caddo, Inc. (“IDB”)
                    c/o Kyle McInnis


                                        Page 1 of 7
      Case 20-33233 Document 1772 Filed in TXSB on 11/11/20 Page 2 of 7




                     President, Board of Directors
                     505 Travis Street, Ste. 800
                     Shreveport, LA 71101

                     Paul M. Davis (“Davis”)
                     527 Lock Ridge Drive
                     Shreveport, LA 71106

                     Coushatta Bayou Land Company, L.L.C. (“CBL”)
                     c/o Paul M. Davis, Manager
                     527 Lock Ridge Drive
                     Shreveport, LA 71106

                     Succession of John P. Davis, Jr. (the “Succession”)
                     c/o Paul M. Davis, Independent Administrator
                     527 Lock Ridge Drive
                     Shreveport, LA 71106

                     Caspiana Interests, LLC (“Caspiana”)
                     c/o Ernest H. Turner, III
                     325 Haynes Avenue\
                     Shreveport, LA 71105

                     Bugg DeSoto, LLC (“Bugg”)
                     c/o John L. Bugg, Jr., Manager
                     P. O. Box 4008
                     Horseshoe Bay, TX 78657

                     Estate of Gregary Roy Bott (“Bott”)
                     c/o Sonja Bott
                     P.O. Box 5163
                     Shreveport, LA 71135

       (hereinafter sometimes collectively referred to as the “WWM Creditors”).

                                             2.

       Caddo has unliquidated claims against one or more of the Debtors based on

proceeds due for both leased and unleased mineral interests. Caddo submits it is the

owner of and entitled to proceeds attributable to its Louisiana mineral interests being held



                                         Page 2 of 7
      Case 20-33233 Document 1772 Filed in TXSB on 11/11/20 Page 3 of 7




by one or more of the Debtors and that, as part of its claims, it is entitled to any other

amounts due or to become due under any agreements or applicable law. See Claim No.

120 (4232), and any amendments thereto, filed in Chesapeake Operating, L.L.C., Case

No. 20-33249, and Claim No. 36 (4000), and any amendments thereto, filed in

Chesapeake Louisiana, L.P. , Case No. 20-33242, both of which claims are incorporated

into this Statement by reference.

                                            3.

       IDB has unliquidated claims against one or more of the Debtors based on proceeds

that are attributable to its Louisiana mineral interests that are being held by one or more

of the Debtors. IDB submits that it is the owner of and entitled to those proceeds

attributable to its Louisiana mineral interests being held by one or more of the Debtors

and that, as part of its claims, it is entitled to any other amounts due or to become due

under any agreements or applicable law.          See Claim No. 121 (4228), and any

amendments thereto, filed in Chesapeake Operating, L.L.C., Case No. 20-33249, and

Claim No. 37 (3999), and any amendments thereto, filed in Chesapeake Louisiana, L.P.,

Case No. 20-33242, both of which claims are incorporated into this Statement by

reference.

                                            4.

       Davis, CBL and the Succession have unliquidated claims against one or more of

the Debtors based on their rights, as lessors, under their respective mineral leases

covering immovable property located in Louisiana and Louisiana laws relative thereto.



                                        Page 3 of 7
      Case 20-33233 Document 1772 Filed in TXSB on 11/11/20 Page 4 of 7




They submit that they are the owners of and entitled to proceeds attributable to their

respective Louisiana mineral interests being held by one or more of the Debtors and that,

as part of their respective claims, they are entitled to any other amounts due or to become

due under any agreements or applicable law. See Claim Nos. 57, 59 and 60 (4103, 4104,

4071 4072), and any amendments thereto, filed in Chesapeake Operating, L.L.C., Case

No. 20-33249, and Claim Nos. 5, 6 and 7 (3963, 3974, 3964, 3973), and any amendments

thereto, filed in Chesapeake Louisiana, L.P., Case No. 20-33242, all of which claims are

incorporated into this Statement by reference.

                                             5.

       Caspiana has claims against one or more of the Debtors based on one or more of

the Debtors’ underpayment of mineral royalties to Caspiana pursuant to Louisiana

mineral leases and damages related thereto. Caspiana submits it is the owner of and

entitled to proceeds attributable to its Louisiana mineral interests being held by one or

more of the Debtors and that, as part of its claims, it is entitled to any other amounts due

or to become due under any agreements or applicable law. See Claim No. 62 (4074), and

any amendments thereto, filed in Chesapeake Operating, L.L.C., Case No. 20-33249, and

Claim No. 8 (3966), and any amendments thereto, filed in Chesapeake Louisiana, L.P.,

Case No. 20-33242, both of which claims are incorporated into this Statement by

reference.




                                         Page 4 of 7
      Case 20-33233 Document 1772 Filed in TXSB on 11/11/20 Page 5 of 7




                                             6.

       Bugg has an unliquidated claim against one or more of the Debtors based on

proceeds attributable to Bugg’s Louisiana mineral interests. Bugg submits it owns any

and all proceeds attributable to its Louisiana mineral interests being held by one or more

of the Debtors and that, as part of its claim, it is entitled to any other amounts due or to

become due under any agreements or applicable law. See Claim No. 64 (4076, 4077),

and any amendments thereto, filed in Chesapeake Operating, L.L.C., Case No. 20-33249,

which claim is incorporated into this Statement by reference.

                                             7.

       Bott has claims against one or more of the Debtors based on one or more of the

Debtors’ underpayment of mineral royalties pursuant to Louisiana mineral leases and

damages related thereto.    Bott submits it is the owner of and entitled to proceeds

attributable to its Louisiana mineral interests being held by one or more of the Debtors

and that, as part of its claims, it is entitled to any other amounts due or to become due

under any agreements or applicable law. See Claim No. 10819, and any amendments

thereto, filed in Chesapeake Louisiana, L.P., which claim is incorporated into this

Statement by reference.

                                             8.

       The WWM Creditors have engaged WWM authorizing WWM to represent them

in connection with the jointly administered cases but they have not signed any instrument

empowering WWM to act on their behalf.



                                         Page 5 of 7
      Case 20-33233 Document 1772 Filed in TXSB on 11/11/20 Page 6 of 7




                                            9.

       WWM does not own a claim against or interest in any of the Debtors or their

respective bankruptcy estates.

                                           10.

       WWM does not believe that its representation of the interests of any particular

WWM Creditor will create a conflict between or be adverse to the interests of any other

WWM Creditor.

                                           11.

       Pursuant to Bankruptcy Rule 2019, WWM will supplement this Statement upon

the material change of any fact contained in this Statement.


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct to the best of my knowledge, information and belief.

       Shreveport, Louisiana, this 11th day of November, 2020.

                                          Respectfully submitted,

                                          WIENER, WEISS & MADISON
                                          A Professional Corporation

                                          By: /s/ R. Joseph Naus
                                                  R. Joseph Naus #17074
                                                  Seth M. Moyers #32607
                                          330 Marshall St., Suite 1000 (71101)
                                          P. O. Box 21990
                                          Shreveport, Louisiana 71120-1990
                                          (318) 226-9100
                                          (318) 424-5128, facsimile
                                          Email: rjnaus@wwmlaw.com
                                          Email: Smoyers@wwmlaw.com



                                        Page 6 of 7
      Case 20-33233 Document 1772 Filed in TXSB on 11/11/20 Page 7 of 7




                                           ATTORNEYS FOR CADDO PARISH,
                                           INDUSTRIAL DEVELOPMENT BOARD
                                           FOR THE PARISH OF CADDO, INC.,
                                           PAUL M. DAVIS, COUSHATTA BAYOU
                                           LAND COMPANY, L.L.C., SUCCESSION OF
                                           JOHN P. DAVIS, JR., CASPIANA
                                           INTERESTS, LLC, BUGG DESOTO, LLC and
                                           ESTATE OF GREGARY RAY BOTT

                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the above and foregoing Verified Statement
of Wiener, Weiss & Madison, A Professional Corporation Pursuant to Rule 2019 of the
Federal Rules of Bankruptcy Procedure Regarding Representation of Multiple Creditors
has been served by electronic notice on the following and all other persons who have
requested notice via the PACER/ ECF/CMS system:

       Matthew D Cavenaugh                                By Electronic Notice
       Kristhy M. Peguero
       Jackson Walker LLP
              Attorneys for Debtors

       Winstol Dean Carter, Jr.                           By Electronic Notice
       Morgan Lewis et al
             Attorneys for Trustee,
             Deutsche Bank Trust Company Americas

       Bernard R. Given, II                               By Electronic Notice
       Loeb & Loeb
             Attorneys for Indenture Trustee,
             U.S. Bank National Association

       Hector Duran, Jr                                   By Electronic Notice
       Stephen Douglas Statham
       Office of US Trustee
              Attorneys for U.S. Trustee

      This 11th day of November, 2020.

                                                     /s/ R. Joseph Naus
                                                     OF COUNSEL




                                       Page 7 of 7
